Case: 16-12862   Date Filed: 01/09/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-12862
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 5:16-cv-00059-MP-EMT

JOSEPH EMIL KLUG,

                                                            Plaintiff-Appellant,

                                  versus

R RIVERA,
PSY D Somp Coordinator,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (January 9, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 16-12862     Date Filed: 01/09/2017     Page: 2 of 2


      Joseph Emil Klug appeals pro se the sua sponte dismissal of his complaint.

See 42 U.S.C. § 1983. The district court dismissed Klug’s complaint for failure to

exhaust administrative remedies. Id. § 1997e. We affirm.

      The district court did not err by sua sponte dismissing Klug’s complaint that

the Inmate Handbook for the Sex Offender Management Program contains

overbroad and vague prohibitions of certain materials. Under the Prisoner

Litigation Reform Act of 1996, “[n]o action shall be brought with respect to prison

conditions under section 1983 of this title . . . by a prisoner confined in any jail,

prison, or correctional facility until such administrative remedies as are available

are exhausted.” Id. § 1997e(a). The Bureau of Prisons provides an administrative

process to remedy prisoner complaints, and Klug alleged that he had failed to

exhaust that administrative process before filing his complaint. The district court

was required to dismiss Klug’s complaint, “even if the relief offered by that

program d[id] not appear to be ‘plain, speedy, and effective.” See Alexander v.

Hawk, 159 F.3d 1321, 1328 (11th Cir. 1998). Because the dismissal was without

prejudice, Klug may refile his complaint. And the district court did not abuse its

discretion when it denied Klug’s request for injunctive relief, which is available

“only if the moving party [can] show[] that . . . [he] has a substantial likelihood of

success on the merits.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000).

      We AFFIRM the dismissal of Klug’s complaint without prejudice.


                                            2